10/27/2022



                                                                                Case Number: DA 22-0388




       IN THE SUPREME COURT OF THE STATE OF MONTANA


ROCK CREEK CATTLE COMPANY,                      Cause No.: DA 22-0388
Ltd. LP,

            Plaintiff/Appellant,          ORDER GRANTING UNOPPOSED
                                            MOTION FOR EXTENSION
      vs.

POWELL COUNTY,

            Defendant/Appellee.


      Appellant Rock Creek Cattle Company, Ltd. LP, having filed an Unopposed

Motion for Extension within which to file Appellant’s Opening Brief, and good

cause appearing therefor;


      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellant’s

Opening Brief is due November 28, 2022.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                         October 27 2022